Citation Nr: 1040466	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than April 10, 1989 
for a grant of an increased rating to 10 percent for a right 
wrist disability, status post fracture. 

2.  Entitlement to a compensable rating for a right palm 
laceration scar.

3.  Entitlement to a compensable rating for an iliac bone donor 
site scar.

4.  Entitlement to a compensable rating for right foot and right 
leg scars.

5.  Entitlement to an increased rating greater than 50 percent 
for somatoform pain disorder.

6.  Entitlement to special monthly compensation based on the need 
for aid and attendance (A&A) or being housebound.

7.  Whether a finding of incompetency was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from December 2003 and March 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The Veteran had requested a hearing on his March 2004 Notice of 
Disagreement (NOD), but thereafter in July 2006 and October 2008 
statements indicated he did not desire a hearing.  Accordingly, 
the Board considers his request for a hearing withdrawn.

The issues of entitlement to increased ratings for the 
Veteran's service connected right wrist disability, right 
foot and ankle disability, left knee arthritis and 
paresthesia of the right hand as well as issues of 
entitlement to service connection for a bilateral hip 
disorder and an un-united ulna have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

This appeal stems from a claim originally filed in October 2003 
where the Veteran indicated his service-connected disabilities 
have worsened in severity rendering him housebound.  He further 
claims entitlement to "retroactive" payments for his right 
wrist, which was increased to a compensable 10 percent rating, 
effective April 10, 1989.  The Veteran contends the 10 percent 
rating should be awarded back to November 3, 1971, his separation 
from the military and the date of the original grant of service 
connection. 

Thereafter, the RO proposed a finding of incompetency based on a 
2003 psychiatric examination indicating the Veteran had trouble 
remembering to pay his bills.  Thereafter, the RO found the 
Veteran not competent to handle disbursement of funds in a March 
2004 rating decision. 

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, the Veteran was afforded a letter in September 2003 
identifying the issues filed to include the earlier effective 
date issue, the increased ratings for the Veteran's scars, and 
the increased rating requested for the Veteran's somatoform pain 
disorder.  The letter, however, did not contain information of 
what was necessary to substantiate a claim seeking an earlier 
effective date.  No letter, moreover, was sent to the Veteran 
with regard to his A&A claim.  Corrective action is required.

This appeal is complicated by the fact that during the pendency 
of the Veteran's appeal and development of his claims, the 
Veteran was incarcerated.  According to public records, the 
Veteran was incarcerated from February 21, 2005 through July 1, 
2008.  

In the interim, the Veteran was scheduled for a February 2005 VA 
examination to ascertain his competency and various examinations 
in September 2006 to ascertain the current severity of the 
Veteran's disabilities.  The Veteran failed to report for these 
examinations, but the Board finds the Veteran had adequate reason 
for not appearing for these examinations.

Since his release, the Veteran indicated in an October 2008 
statement that he was recently treated at the VA Medical Center 
in Marion, Illinois where an electric chair was ordered for him 
along with a new leg boot with brace.  These records are also not 
currently in the claims folder.  Federal records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Accordingly, the RO should make efforts to obtain these 
identified records since the claims folder may not be currently 
complete.

With regard to the issue of competency, a VA field examiner 
interviewed the Veteran in June 2004 finding the Veteran to be 
able to handle his funds, but at the same time noted the 
Veteran's habit of "horse trading."  The field examiner 
ultimately recommended a fiduciary be appointed with a follow-up 
medical examination to assess the Veteran's mental competency.  
As indicated above, a follow-up medical examination was scheduled 
in February 2005, but the Veteran failed to appear due to his 
incarceration.  Accordingly, the Board finds the evidence 
currently insufficient to render a decision and a new VA 
examination is indicated.  

With regard to the increased rating claims on appeal, the Veteran 
was last afforded VA examinations for these conditions, to 
include the issue of A&A, in 2003, seven years ago.  The duty to 
assist includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

Again, the VA attempted to schedule the Veteran for more recent 
examinations in 2006, but the Veteran failed to appeal due to his 
incarceration.  In light of evidence that he has since been 
released and also underwent recent treatment, however, new VA 
examinations are indicated.  

Finally, in light of the possibility that the Veteran's service-
connected disabilities have worsened in severity, a new aid and 
attendance examination is also warranted.  The Board further 
notes the issue of whether the Veteran is entitled to an 
increased special monthly compensation (SMC) award is 
"inextricably intertwined" with the other claims on appeal 
here.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
Court has held that all issues "inextricably intertwined" with an 
issue certified for appeal, are to be identified and developed 
prior to appellate review.  Id.  Here, the SMC issue must be 
deferred pending full development and adjudication of the 
Veteran's other increased rating and service connection claims on 
appeal here. 

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent court decisions, and any other 
applicable legal precedent concerning the 
claim for an effective date earlier than 
April 10, 1989 for the grant of an increased 
rating to 10 percent for a right wrist 
disability, status post fracture and 
concerning the claim  seeking entitlement to 
special monthly compensation based on the 
need for aid and attendance (A&A) or being 
housebound.

2.  Obtain any medical records and 
hospitalization records for the Veteran's 
conditions on appeal from the VA Medical 
Centers in St. Louis, Missouri and Marion, 
Illinois for the time period November 2003 to 
the present. Any negative responses should be 
documented in the file.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for appropriate VA examinations for his 
service-connected somatoform pain disorder 
and scars of the right foot/leg, right palm, 
and iliac bone site to ascertain the current 
severity of each condition.  The examiners 
must conduct all necessary tests to ascertain 
the manifestations of the Veteran's 
conditions.  

The examiners should review pertinent 
documents in the claims folder and provide a 
complete rationale for any opinion given 
without resorting to speculation, resolving 
any conflicting medical opinions rendered.

4.  After the above development is complete 
and the records are obtained, and if records 
received pursuant to the requests above do 
not demonstrate entitlement to the benefits 
sought, the RO should arrange for the 
appellant to be examined by an appropriate 
physician(s) to determine whether he requires 
A&A or is housebound. [If because of 
incapacity the Veteran is unable to travel 
for examination, arrangements should be made 
for him to be examined locally.]  The 
examiner must have available copies of the 
criteria for establishing housebound status 
(3.350(f), and for A&A (3.352).  Any 
indicated tests or studies should be 
completed, and the examiner should address 
the following specifically:

   (a) Whether the appellant is substantially 
confined to the premises of his home; or

   (b) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or

   (c) is in a nursing home because of mental 
or physical incapacity; or

   (d) his disabilities prevent him from 
protecting himself from the hazards incident 
to his environment, keeping himself clean and 
presentable, dressing or undressing himself, 
feeding herself due to loss of coordination 
of the upper extremities or extreme weakness, 
attending to the wants of nature, or 
otherwise require regular aid and attendance 
by another person.

The examiner must explain the rationale for 
all opinions.

5.  The RO should complete any additional 
developmental steps warranted by the evidence 
and then readjudicate the Veteran's claims.  
If the claims remain denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is again advised that failure to 
report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



